Exhibit 10.6
AMENDMENT TO THE
REINSURANCE GROUP OF AMERICA, INCORPORATED
FLEXIBLE STOCK PLAN
AS AMENDED AND RESTATED EFFECTIVE JULY 1, 1998
     WHEREAS, Reinsurance Group of America, Incorporated (the “Company”)
established the Reinsurance Group of America, Incorporated Flexible Stock Plan
(the “Plan”) to enhance the ability of the Company to reward and provide stock
based incentives to its key employees; and
     WHEREAS, the Company’s shareholders previously approved the Plan and
amendments thereto; and
     WHEREAS, on January 25, 2007, the Board of Directors of the Company
approved an amendment to the Plan, subject to shareholder approval, to increase
the total number of shares authorized for issuance under the Plan by 3,000,000
shares.
     NOW, THEREFORE, the Company hereby amends the Plan as follows:
     1. Effective upon the date of approval of this amendment by the Company’s
shareholders, Section 3.1 of the Plan is amended in its entirety to read as
follows:
     3.1 Number of Shares. The number of Shares which may be issued or sold or
for which Options, SARs or Performance Shares may be granted under the Plan
shall be 9,260,077 Shares. Such Shares may be authorized but unissued Shares,
Shares held in the treasury, or both.
     2. Capitalized terms used herein shall have the same meanings ascribed to
them in the Plan.
     IN WITNESS WHEREOF, Reinsurance Group of America, Incorporated hereby
adopts the foregoing amendment this 23rd day of May, 2007.

         
 
  REINSURANCE GROUP OF AMERICA, INCORPORATED    
 
       
 
 
 
A. Greig Woodring    
 
  President and Chief Executive Officer    

